In a proceeding pursuant to CPLR article 78 to compel disclosure of certain documents, the petitioner appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Kings County (Lipp, J.), dated January 12, 1990, as denied his petition in part. The appeal brings up for review an order of the same court, *563entered August 9, 1989, which denied the defendant’s application to compel disclosure of a certain autopsy report.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
Initially, we note that, although the petitioner was granted leave to serve and file a reply brief, his time to do so expired on December 10, 1993.
The petitioner did not demonstrate that he was entitled to the requested information (see, Public Officers Law § 89 [3]; Matter of Wood v Ellison, 196 AD2d 933). Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.